Citation Nr: 1641569	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  11-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This case was previously remanded by the Board, in January 2016, for further development.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the directives set forth in the January 2016 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).    
 

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during active service or within one year of separation from active service, and the most probative evidence of record does not show that his bilateral hearing loss is at least as likely as not etiologically related to active service.

2.  The probative evidence of record demonstrates that it is at least as likely as not that the Veteran's tinnitus had its onset during active service.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a VA letter issued in May 2010 satisfied the duty to notify provisions with respect to service connection for bilateral hearing loss and tinnitus, as it notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.  See Dingess/Hartman, 19 Vet. App. at 486.

With regard to the duty to assist, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records and VA medical center (VAMC) treatment records and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

The RO was unable to obtain relevant records from the Kansas City Star, where the Veteran had hearing tests performed while he was employed there from 1967 to 2006.  However, the RO made reasonable efforts to obtain these records by making two requests to the Kansas City Star, in November 2010 and in December 2010.  In a letter received in January 2011, the Kansas City Star stated that it had no records of hearing loss tests on site nor the means to obtain such information. The Veteran was provided written notice in the April 2011 statement of the case that the RO was not in receipt of records from the Kansas City Star.  Based on this record, the Board finds that VA met its duty to assist as to these relevant private medical records identified by the Veteran.  See 38 C.F.R. § 3.159(e).

The Veteran was provided a VA audiology examination in March 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examiner reviewed the claims file, interviewed the Veteran, considered the Veteran's reported symptomatology, and provided written rationale for the conclusions reached that are adequate for decision-making purposes.  The VA examination was thorough and all necessary evidence was considered by the examiner.  Therefore, the Board finds the March 2016 examination and opinion adequate.  

There is no indication in the record that any additional evidence relevant to the issues on appeal is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, this case was remanded by the Board in January 2016.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the January 2016 Board remand directed the RO to provide a new VA examination and obtain a medical opinion as to the nature and etiology of the Veteran's bilateral hearing loss and tinnitus, with consideration given to the Veteran's lay statements as to onset.  Pursuant to the remand, the Veteran was provided a VA examination in March 2016, and a report of the examination has been associated with the record.  As discussed above, the examination and opinion, considered in combination with the other evidence of record, are adequate for decision-making purposes.  Accordingly, the Board finds that VA at least substantially complied with the January 2016 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 268.

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection for certain diseases, including organic diseases of the nervous system such as tinnitus, may be established on a presumptive basis by showing manifestation to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

Hearing Loss

The Veteran asserts that his hearing loss started in service as the result of his exposure to noise from five-ton trucks and gasoline motors, as well as from weaponry.  

The medical evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes, as defined in 38 C.F.R. § 3.385.  On authorized audiological evaluation by a VA examiner in March 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
65
65
60
LEFT
15
30
70
65
65

Speech recognition ability utilizing the Maryland CNC word list was 84 percent in the right ear and 80 percent in the left ear.  The Veteran has a current bilateral hearing loss disability for VA purposes because his auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 dB or greater; his auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater in both ears; and his speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran's report of medical examination from enlistment, dated in October 1963, indicates normal ears and eardrums.  In addition, on audiological evaluation, the Veteran had normal hearing with pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column that are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards in this opinion have been converted to ISO-ANSI standards and are represented by the figures in parentheses).

The Veteran's report of medical examination from separation, dated in January 1966, also indicates normal ears and eardrums.  In addition, on audiological evaluation, the Veteran had normal hearing with pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

Speech recognition ability is not reflected on the Veteran's enlistment or separation medical reports.  The Veteran's audiological results at separation do not reflect hearing loss per Hensley, or a hearing loss disability for VA purposes per 38 C.F.R. § 3.385.  

The earliest medical evidence of record demonstrating bilateral hearing loss is the VA audiological evaluation dated in September 2010.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
65
65
70
LEFT
10
25
60
60
60

The Veteran's speech recognition score was 92 percent for the right ear and 94 percent for the left ear.  The results of audiological evaluation demonstrated bilateral hearing loss for VA purposes, as the Veteran had auditory thresholds above 40 decibels at 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 3.385.    

The Veteran's service treatment records do not show any complaints of or diagnosis of hearing loss, nor is there evidence demonstrating hearing loss within one year of discharge from active service.  Therefore, the Veteran does not satisfy the criteria for service connection for his current bilateral hearing loss on the basis of in-service occurrence or on a presumptive basis as a chronic disease of the nervous system.  See 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).

Nonetheless, the Board finds that the Veteran had an in-service injury of noise exposure.  The Veteran reported being exposed to noise from heavy equipment as a truck driver and to gunfire during training and while in Vietnam.  The Veteran is considered competent to attest to his exposure to noise during active service as he has personal knowledge of the circumstances surrounding his service.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Board also finds him credible in this regard, as the Veteran's DD Form 214 shows his military occupational specialty was a heavy vehicle driver, he received the rifle marksman badge, and he served in Vietnam.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran's descriptions of noise exposure during service are consistent with his circumstances of service and thus are credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although the latter alone may not bar a claim for service connection).  

However, to the extent that the Veteran contends his hearing loss is due to service, his statements are not competent evidence of medical etiology.  In certain instances, lay testimony may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1372.  The question of whether the Veteran's current hearing loss was caused or aggravated by his in-service noise exposure or by some other cause does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  Here, it has not been shown that the Veteran is qualified through specialized education, training, or experience to offer a medical etiological opinion.  Thus, the Veteran's assertion as to the etiology of his hearing loss has no probative value.  

In reviewing all of the evidence of record, the Board finds that the most probative evidence weighs against service connection for bilateral hearing loss. Although the Board finds that the Veteran experienced an in-service injury consisting of noise exposure, the most probative evidence does not relate his current bilateral hearing loss disability to active service.  In this respect, the Board assigns great probative value to the opinion of the March 2016 VA examiner.  The examiner acknowledged the Veteran's reports of in-service noise exposure, but opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  In support of this conclusion, the examiner noted that the Veteran's hearing was normal upon separation from service, and there was no threshold shift in the Veteran's hearing acuity between enlistment and separation.  Moreover, the examiner cited to findings by the Institute of Medicine that there is no scientific basis for the existence of delayed-onset hearing loss due to acoustic trauma.  

The VA examiner's opinion is competent medical evidence as to the etiology of the Veteran's hearing loss.  38 C.F.R. § 3.159(a).  In addition, the Board finds the March 2016 examiner's opinion to be credible and probative as the examiner considered the Veteran's reported history, including his account of in-service noise exposure, noted and cited to the evidence reviewed, conducted necessary testing, and provided a scientific basis for the conclusion reached, which was not based solely on evidence of a normal audiogram at separation.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  As the March 2016 opinion is based on sufficient facts, reliable methods, and rational medical analysis, the Board gives it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

The Board notes that although a September 2010 VA audiological opinion is of record, it is afforded no probative weight as the examiner did not provide a sufficient rationale for her conclusion that the Veteran's hearing loss is not related to his active service.  In addition, with regard to the Veteran's claim that he obtained a positive nexus opinion from a private medical provider in October 2010, the record does not support such a finding.  The Veteran submitted a medical record from an October 2010 private audiological evaluation, but it demonstrates only that the Veteran suffers from symmetrical mid-to-high frequency moderately severe hearing loss.  The private examiner did not provide any further assessment of the Veteran nor opine as to the etiology of his hearing loss.  Thus, the October 2010 medical record has no probative value with regard to establishing a nexus to service.    

The Board also observes that the Veteran has not explicitly claimed that he experienced hearing loss continuously since separation from active service.  At his June 2012 VA examination for the Agent Orange registry, the Veteran reported that his hearing difficulties began in Vietnam due to exposure to noise and vibration, but that he was not provided a hearing test when he returned from his deployment.  However, the Veteran did state that he had hearing tests provided by his employer in the years between 1967 and 2006 and was never told that his "hearing was going."  In addition, the Veteran has not described any symptomatology related to hearing loss during these years, and there is no evidence that he sought any treatment for hearing loss during this period.  Although the Board may not rely solely on the absence of contemporaneous medical records to determine that lay evidence is not credible, such an absence may be a fact that the Board considers and weighs against a veteran's lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  In this case, the Veteran's statement that hearing tests in the years following service did not reveal hearing loss, coupled with the absence of any assertions or evidence as to symptomatology during these years, weighs against a finding of service connection on the basis of continuity of symptomatology.  

In summary, the record does not show that the Veteran had a shift in hearing acuity during service, hearing loss on examination at separation from service, or hearing loss disability to a compensable degree within the one-year period following separation from service.  The probative evidence of record also does not support a finding of service connection on the basis of continuity of symptomatology or on the basis of delayed onset.  After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss because the most probative evidence is against a finding of a nexus between the current bilateral hearing loss disability and active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus

As noted in the March 2016 report of VA examination, the Veteran has a current diagnosis of tinnitus.  In a statement submitted in May 2016, he contends that the ringing in his ears began in service and describes in detail the circumstances in which he first noticed this symptom.  The Veteran's service treatment records are devoid of any reports of tinnitus during active service.  However, the Veteran is competent to testify to the inception of tinnitus because ringing in the ears is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence alone may suffice); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1930 (32nd ed. 2012) (defining tinnitus as "a noise in the ears, such as ringing, buzzing, roaring, or clicking").  

Although the September 2010 and March 2016 VA examination reports both state that the Veteran first noticed ringing in his ears ten to fifteen years prior to the examinations, rather than during service, the Veteran has refuted the examiners' statements.  Specifically, the Veteran stated in his November 2010 notice of disagreement that the examiner suggested a timeframe of ten to fifteen years, even though the Veteran indicated that he was not sure how long the ringing had been occurring, but that it had been a "long long time."  In his May 2016 correspondence, the Veteran stated that the March 2016 examiner merely adopted the time frame reported by the prior examiner, even though the Veteran explained that he could not recall a time when he did not experience ringing in his ears.  The Veteran further explained that when he returned home from service, he was "busy trying to make a living, not focusing or really identifying that what I was hearing was an actual problem."  

The March 2016 report of VA examination notes that "the Veteran reported constant bilateral tinnitus of unknown onset."  However, in rendering a negative nexus opinion, the examiner relied on the September 2010 examination report, which placed the onset of tinnitus as ten to fifteen years prior to the examination.  The March 2016 VA examiner noted that the Veteran was unable to determine the onset of his tinnitus during the examination, and she appeared to disregard the Veteran's assertions that his tinnitus began in 1965, and that he could not remember a time when he did not experience it.  The Board finds the Veteran credible in his statements regarding the onset of tinnitus, as they are consistent with the circumstances of service and with the record as a whole.  Moreover, the VA opinions do not give sufficient consideration to the Veteran's lay statements regarding the onset of tinnitus, instead relying on the absence of evidence in the service treatment records to provide a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App 23, 39-40 (2007).  Thus, the VA examinations are of limited probative value.  

Tinnitus may be subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1331; Fountain, 27 Vet. App. at 259.  As discussed, the Board finds the Veteran credible in his reports that tinnitus began in service and has continued ever since.  In addition, the Veteran explained that the examiners' contradictory assessment regarding the onset of tinnitus was a misunderstanding.  Thus, considering the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds it at least as likely as not that the Veteran incurred tinnitus during his military service.  See Walker, 708 F.3d at 1335-36.  Thus, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


